United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40005
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

KENNETH P. MITCHELL,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-95-CR-133-1
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Kenneth

P. Mitchell, has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Mitchell has not filed a response to counsel’s motion and brief.

Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Counsel’s motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.